Title: From Thomas Jefferson to Thomas Mann Randolph, 13 July 1806
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                        
                            Dear Sir
                            
                            Washington July 13. 06.
                        
                        Your letter of the 5th. came to hand on the 7th. & at the same time the Enquirer of the 4th. from the two
                            together I derived inexpressible consolation: because while the Enquirer contained a piece which shewed that the other
                            party did not propose, for any thing which had yet past to remove the question from before the tribunal of the public,
                            your letter gave me confidence that if that piece contained any fact necessary to be set to rights, it would be done by a
                            simple statement of the fact, without commentary or reflection. but indeed whatever that piece might contain of error,
                            it’s contradiction is rendered unnecessary by general opinion. I find but one sentiment prevailing (and I have that from
                            very many) that the thing may stop where it now is with entire honour to yourself and with no other diminution of it to
                            the other party than shewing that he has not that ravenous appetite for unnecessary risk, which some had ascribed to him;
                            and which indeed is the falsest of honour, as a mere compound of crime & folly. I hope therefore that the matter is at
                            an end, and that great care will be taken not to revive it. I believe that will be the case on his side; for I think you
                            have been mistaken in supposing he meant to try any experiment on your sensibility. of this he is acquitted I find by all
                            who had opportunities of observing his selection of characters to be the subjects of his sarcasms. this termination
                            however restores peace of mind and happiness to us all. the young ones indeed would have got over it; but to two persons
                            at least it would have ended but with life. this period might have been long with one; with the other short, but
                            unceasingly bitter, a sincere affection for you personally a reliance on you for succeeding to cares which age is
                            unfitting me for, sympathies with a beloved survivor, and tender anxieties for those who would have had to embark in the
                            world without guide or protection, would have filled with gloom my remaining time. God bless you & give you a long
                            life
                        
                            Th: Jefferson
                            
                        
                    